IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ZURICH AMERICAN INSURANCE                : No. 815 MAL 2015
COMPANY                                  :
                                         :
                                         : Petition for Allowance of Appeal from
           v.                            : the Order of the Commonwealth Court
                                         :
                                         :
BUREAU OF WORKERS'                       :
COMPENSATION FEE REVIEW                  :
HEARING OFFICE (LEHIGH VALLEY            :
HOSPITAL)                                :
                                         :
                                         :
PETITION OF: LEHIGH VALLEY               :
HOSPITAL                                 :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.